Citation Nr: 1334908	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-40 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis of the right upper extremity. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for spastic hemiparesis of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from May 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing held in October 2010, before the undersigned Veterans Law Judge.  The transcript of that hearing has been reviewed and associated with the claims file.

In February 2011 and December 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a September 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that further evidentiary development is necessary prior to the adjudication of the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151.  In this regard, the Board is cognizant of the fact that this claim has been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this appeal again unless it was essential for a full and fair adjudication.

The matter was most recently remanded in December 2011, in pertinent part, to schedule the Veteran for a VA examination to determine whether he had any additional disability, claimed as paralysis of his right upper extremity and spastic hemiparesis of his right lower extremity, as a result of the decompressive laminoplasty performed on his cervical spine in February 2008.

The record indicates that the Veteran was afforded a VA examination in March 2012 and that the examiner concluded that the Veteran's current nerve conditions were not a result of carelessness, neglect, lack of skill or judgment on behalf of VA and that VA physicians were not guilty of a failure to exercise the proper and expected care for the Veteran.  Although the VA examiner also concluded that the results of the surgery were not reasonably foreseeable, he provided no rationale for this opinion.  [It should also be pointed out that a March 2009 VA examiner also determined that the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable health care provider].  

However, also of record is an informed consent document signed by the VA surgeon and by the Veteran on February 25, 2008, several days prior to the surgery.  The consent form reflects that the Veteran was educated about the nature of the proposed procedure of treatment; the expected benefits; the known risks; and available alternatives.  The consent form clearly explains that some specific risks that the Veteran faced from the surgery included nerve root damage leading to temporary or permanent arm weakness, loss of sensation, or new pain; spinal cord compression from an epidural hematoma (bleeding and formation of a blood clot in the spinal canal); and spinal cord injury, leading to arm and leg paralysis, loss of sensation, and loss of bladder and bowel control.  

The informed consent document is important in this case because it relates to the criterion of foreseeability.  Although this case is not a medical malpractice action seeking money for tort damages, but rather a claim for monthly VA benefits, the distinction between foreseeability and nonforeseeability is analogous to the concept in such actions.  In other words, if medical treatment presents the risk of possible, but rare, adverse results or side-effects known to the provider, then such an outcome is foreseeable, even though unlikely.  In such an instance, the patient, by giving his informed consent to the treatment, accepts that the unwanted result may occur even if the treatment is properly administered.  On the other hand, if a result occurs which was not foreseeable by the provider or the patient, then the law authorizes payment of benefits under 38 U.S.C.A. § 1151 in this type of claim. 

Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2). 

Unfortunately, the March 2012 VA medical opinion is inadequate in that it does not sufficiently explain the rationale behind the conclusion that the results of the surgery were not reasonably foreseeable.  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this case, the Board finds that some explanation of the examiner's rationale is required to permit a weighing of the evidence.  Thus, the VA physician who issued the March 2012 VA medical opinion should draft an addendum clarifying his prior conclusion that the paralysis of the Veteran's right upper extremity and the spastic hemiparesis of his right lower extremity were not reasonably foreseeable results of the February 2008 surgery.

Because the Veteran's claim for TIDU is inextricably intertwined with the claim for entitlement to benefits under the provisions of 38 U.S.C.A. § 1151, it is appropriate to defer consideration of that issue until the development requested herein is complete.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a decision on the TDIU issue is deferred pending completion of the actions requested herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should then be returned if possible to the VA physician who examined him in March 2012 for a more detailed and responsive opinion.  If that doctor is not available, the Veteran's file should be sent to another VA physician who will have an opportunity to review the complete file.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

After a complete examination and review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right upper extremity paralysis and the mild spasticity of his right lower extremity are the results of events not reasonably foreseeable in association with the February 2008 surgery.  In other words, would a reasonable health care provider have considered these disabilities to be the ordinary risks of the surgery at issue? 

When considering whether the current additional disability, claimed as paralysis of the right upper extremity and mild spasticity of the right lower extremity, was caused by an event not reasonably foreseeable, the physician should consider the informed consent document signed by the Veteran.
The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.  The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 

2.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above-requested action, and any additional notification and/or development deemed warranted, readjudicate both § 1151 claims as well as the TDIU issue on appeal.  With regard to the TDIU issue, consideration should also include as to whether referral for extraschedular evaluation is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them an appropriate time period in which to respond.  
The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

